Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 1 of 32




      Exhibit A
                     Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 2 of 32




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23327452
Notice of Service of Process                                                                            Date Processed: 06/10/2021

Primary Contact:           SOP UPS - United Parcel
                           SOP - PowerBrief - Wilmington
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Electronic copy provided to:                   CSC Test
                                               Arlette Willis
                                               Bishop Martin
                                               Salem Desir

Entity:                                       UPS Supply Chain Solutions, Inc.
                                              Entity ID Number 2551137
Entity Served:                                UPS-scs
Title of Action:                              Inosencio Baez Samora vs. UPS-scs
Matter Name/ID:                               Inosencio Baez Samora vs. UPS (10344855)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                  Hillsborough County Superior Court, NH
Case/Reference No:                            226-2021-CV-00048
Jurisdiction Served:                          New Hampshire
Date Served on CSC:                           06/10/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Inosencio Baez Samora
                                              603-219-1029
Client Requested Information:                 Matter Type: $1,000,000 plus sought

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                    Case 1:21-cv-00596-PB Document 1-1 Filed177107/12/21 Page 3 of 32
                                                                                    -4
                                                                                    1



                               THE STAT,E OF NEW HAMPSHIRE
                                      JUDICIAL BRANCH
                                                 SUPERIOR COURT
Hillsborough Superior Court Southern District                                                    Telephone: 1-855-212-1234
30 Spring Street                                                                             TTY/TDD Relay: (800) 735-2964
Nashua NH 03060                                                                                 http://www.courts.state.nh.us


                                      SUMMONS IN A CIVIL ACTION



Case Name:             Inosencio Baez Samora v UPS-scs
Case Number:           226-2021-CV-00048

Date Complaint Filed: January 29, 2021
A Complaint has been filed against UPS-scs in this Court. A copy of the Complaint is attached.

The Court ORDERS that ON OR BEFORE:
June 25, 2021         Inosencio Baez Samora shall have this Summons and the attached
                      Complaint senred upon UPS-scs by in hand or by leaving a copy at his/her
                      abode, or by such other senrice as is allowed by law.
July 16, 2021                   Inosencio Baez Samora shall electronically file the return(s) of service with
                                this Court. Failure to do so may result in this action being dismissed
                                without further notice.
30 days after Defendant         UPS-scs must electronically file an Appearance and Answer or other
is served                       responsive pleading form with this Court. A copy of the Appearance and
                                Answer or other responsive pleading must be sent electronically to the
                                party/parties listed below.

Notice to UPS-scs: If you do not comply with these requirements you will be considered in default
and the Court may issue orders that affect you without your input.
Send copies to:
 Inosencio Baez Samora                       General Delivery Nashua NH 03061
 UPS-scs                                     52 Pettengill Road Londonderry NH 03053
                                                                   BY ORDER OF THE COURT

May 11, 2021                                                       Amy M. Feliciano
                                                                   Clerk of Court
(126849)




NHJB-2678-Se (07/01/2018)
                                    This is a Service Document For Case: 226-2021-CV-00048
                                          Hillsborough Superior Court Southern District
                    Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 4 of 32
                                                                i

                                                                     a

Instructions for filinct the Return of Service:
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

        Select "I am filing into an existing case". Enter 226-2021-CV-00048 and click Next.
    2. When you find the case, click on the link follow the instructions on the screen. On the "What
       would you like to file?" screen, select "File Other pocument" and choose "Return of Service".
    3. Scan the Return of Service packet and follow the instructions in the electronic filing program to
       upload the Return of Service to complete your filing.
    4. If the sheriff was unable to serve the paperwork, you can request new paperwork by filing a
       Request for pocuments. On the "What would you like to file?" screen, select "File Other
       Document" and choose "Request for Reissued Summons" from the menu and upload the
       Request for pocuments form.


FAILURE TO FILE THESE DOCUMENTS MAY RESULT IN YOUR CASE BEING DISMISSED.

May 11, 2021                                            Amy M. Feliciano
Date                                                    Clerk of Court

You can access documents electronically filed through our Case Access Portal by going to
https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In that process you
will register, validate your email, request access and approval to view your case. After your
information is validated by the court, you will be able to view case information and documents filed in
your case.




NHJB-2678-Se (07/01/2018)
                   Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 5 of 32


                               THE STATE OF NEW HAMPSHIRE
                                                JUDICIAL BRANCH
                                                 SUPERIOR COURT
                                                           ~
Hillsborough Superior Court Southern District                                     Telephone: 1-855-212-1234
30 Spring Street                                                              TfY/TDD Relay: (800) 735-2964
Nashua NH 03060                                                                  http://www.courts.state.nh.us


                                          NOTICE TO DEFENDANT
Case Name:                  Inosencio Baez Samora v UPS-scs
Case Number:                226-2021-CV-00048
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Hillsborough Superior Court Southern District. Review the Complaint to see
the basis for the PlaintifPs claim.
Each Defendant is required to electronically file an Appearance*and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
       1. Complete the registration/log in process. Click Register and follow the prompts.
         2. After you register, click Start Now. Select Hillsborough Superior Court Southern
            District as the location.
         3. Select "I am filing into an existing case". Enter 226-2021-CV-00048 and click Next.
         4. When you find the case, click on the link and follow the instructions on the screen. On the
             "What would you like to file?" screen, select "File a Response to Civil Complaint". Follow
             the instructions to complete your filing.
        5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-2678-Se (07/01/2018)
                                                                                                          File Date: 1/29/2021 2:03
                    Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   6 of 32
                                                                       Hillsborough Superior Court Southern Disti
                                                                                     •                              E-Filed Docum,

                                  THE STATE OF NEW HAAiIPSHIRE
                                                 JUDICIAL BRANCH
                                               http://www.courts.state.nh.u's

Court Name:           Hillsborough - Superior Court-Southern District

Case Name:            Inosencio Baez Samora v. UPS-scs

Case Number:            226-2021-CV-00048
 (if known)
                                                     COMPLAINT
                            Requested: ® Jury Trial (as allowed by law) ❑ Bench Trial
1. Plaintiff 'S Name Inosencio Baez Samora
    ReSidence AddreSS General Delivery, Nashua, NH 03061
    Mailing Address (if different)
    Telephone Number (Home)                                                 (Mobile)     (603) 219-1029




2. Defendant's Name UPS-scs               ,

    Residence AddresS 55 Glenlake Pkwy Ne, Spalding Woods, Atlanta, GA 30328
    Mailing Address (if different) 52 Pettengill Road, Londonderry, NH 03053
    Officer or Authorized Agent: Ups Supply Chain Solution

3. First thing that happened (in one sentence):
     Claim amount: $5,500,000.00. Before I quit my position as "Auto-bagger operator I
     was a "Receiving

    Leader", after various complain I met with H.R department and my supervisor Heather
    B.    I was expecting to meet with my boss "Michael".                       I also send e-mail to H.R
    department in Georgia "Head-Quarter" office I never received answer.

4. Second thing that happened (in one sentence):
     I quit the job for harassment and discrimination also to avoid hurt someone or

    someone hurt me, I contacted NH labor department by e-mail and I personal visit the
    office of the NH Commissioner office in Concord and file a case against UPS-supply
    chain solution. and nothing happened. My email was re-writhed by IT to said that I
     did not know how write in English.

5. Third thing that happened (in one sentence):
    I was blocked from moving to another position and location (Chelsea MA), different
    time I applied for the position and within a week the job description was changed or

    deleted from the systems, but I did not see anybody hired. Although I was treated as
    if I was someone else, trying to make me believe I was someone else depending on how
    I dress or the day of the week.

Continue on using separately numbered paragraphs (attach additional sheets if necessary).
NHJB-2688-Se (07/01/2018)                                   Page 1 of 2
                                     This is a Service Document For Case: 226-2021-CV-00048
                                           Hillsborough Superior Court Southern District
              Case 1:21-cv-00596-PB
CaSe Name• Inosencio                 Document 1-1 Filed 07/12/21 Page 7 of 32
                     Baez Samora v. UPS-scs
Case Number:
COMPLAINT
For the reasons stated in this Complaint, I request that the Court issue the following orders:
A. Describe the orders you want the Court to make:
I want UPS-scs to provide the court and me with the information of individual such
as name and physical address who are responsible for this matter. Blocking me from
complaining at the NH labor commissioner, finding a lawyer and denying my unemployed
benefit.




B. AII other relief the Court deems fair and just. ESee Attachment (s) ,' Item A' (continued) ]

Inosencio Baez Samora                                          /s/ Inosencio Baez Samora     1/29/21
Name of Filer                                                   Signature of Filer              Date
                                                                (603) 219-1029
Law Firm, if applicable        Bar ID # of attorney             Telephone
General Delivery                                                ibzamora@outlook.com
Address                                                         E-mail
Nashua, NH 03061
City             State                    Zip code




NHJB-2688-Se (07/01/2018)                             Page 2 of 2
                 Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 8 of 32


                                                   Attachment Page 1                  (of 2        )
    To Complaint

     Additional Claim Details
     6. I was arrested in January 2017 and placed on GPS and not allowed to leave
     Massachusetts State. I believe UPS managers participated in my imprisonment.
     I served 18months in jail from September 2017 to March 2019, between
     Middleton MA and Lawrence C. A.C. (The Farm). Prisoner ID: BK#P1702997 ECSD
     MSA0714072. I file for unemployment compensation and it was denied.


     7. UPS H.R manager first said that I did not work at Londonderry facility,
     after my release from jail I found that a hearing was conducted without my
     knowledge or physical present. I filed again, but I was not allowed to re-
     open my old case. I saw a letter approving my compensation but weeks later
     all my letters and file were deleted from profile and system.


     8. Since I quit the job in 2016 I had try to find help to collect my
     compensation and to complain to UPS-scs but I always being fallow by people.
     My computer and cell phone always being jacked, deleting information from me
     and contacting whoever I contact asking for help. They had hired people to
     say that I am crazy, attacked by a Latin King gangs member with the same
     intention.


     9. UPS-scs manager uses the wrong interpretation of religion torch me saying
     that I get possessed by a spirit or someone else as a sorcerer. I only
     believe in "God"; I am a Christian believer who hates the practice of
     witchcraft or voodoo as Haitian call it. Manager used employee to harass me,
     creating the story that If I get angry an spirit will posses me and miracle
     could happen.


     10. I have been homeless since 2016 I lost my apartment because my low paid
     rate and not allow to work overtime. This matter not only affects me but
     also my mother and daughters who I support. I have been having difficulty
     finding a job and my family have been humiliated causing us mental anguish.


     Item A (continued)
     If UPS-scs management is responsible I want them to paid $5,500.000.00 (five
     million, five hundred thousand dollars). Or what the court consider fair. My
e    family had been destroyed leaving me and my mother homeless and unable to
     help my daughters.


     If such individual is named and address is provided by UPS-scs, I want to
     press charged. I want the court to find and delivered the right punishments'

     If the item that this Attachment concems is made under penalty of perjury, all statements in this Attachment are made under penalty of perjury.
                Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 9 of 32


                                                  Attachment Page 2                   (of 2        )
    To Complaint                                                    I


     against this people.


     I want the court to prevent this people to continually fallow me,
     intervening my cell and jacking me laptop looking personal information.
     Creating false history about me.




~




    If the item that this Attachment concerns is made under penalty of perjury, all statements in this Attachment are made under penalty of perjury.
        Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 10 of 32



I had quit the job already with- no intention to return to UPS, I was arrested base on a lie from a
roommate name "Luis Recio Perdomo", which I believe he was paid to lie, saying that I was
going to kill a girlfriend in NH and people at UPS for letting me go, when i voluntary quit the
job. I also was fallow to every place I go, special when trying to find a Lawyer, going to the
Commissioner office in Concord (Human Right Department). I also sent an e-mail and requested
a meeting with the Labor department Office but never received an answer. I believe someone
was blocking me from contacting an office who could listen to me about what happened at work.
This when I decide to move to MA to avoid problem and purchase a gun to protect myself.

At Middleton Jail I met with most of the people who were paid to follow me. (The gang's group
"Trinitario" Dominican) and (The gangs group "Los Discipulos" Puerto Rican). Most of them
told me that they didn't know why they followed me, they just got paid to follow me and harass
me. I also was told, I was hired to help the UPS company to read employee mind so they could
make a good selection of their employee since it was a new building, the reason I was harassed
by co-worker was: (I have a spirit that take possession of ine when I'm angry, and won't
remember anything next day), and the spirit would tell manager how to do a better job in the
company, and who deserve each position. They continue the same game at the Jail, to said that
all the harassment at UPS it was part of the same game and I was agreeing to playing it,
(deciding who leave and who stay in the company). I was treated as different person, saying I
have double personality depending on how I dress depending on the day of the week. There was
history saying that I work for the government, and I was just helping the company to open the
location. (this personality was gay, rich ex-military Puerto Rican nationality). The other
personality (was a drug addict, drug dealer from NY, thief, a computer jacker, with black
American accent).



I hope to be given the opportunity to open the case so I could be present for any further meeting
regarding the determination and to discuss what I had written in this letter.



Thank you



Sincerely:



    encio Bae&
             Sra
                                                                                            File Date: 1/29/2021 2:03
        Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   11 of 32
                                                            Hillsborough Superior Court Southern Disti
                                                                                                      E-Filed Docum,




APPEAL TRIBUNAL                                                                    226-2021-CV-00048
Commissioner of NH
Employment Security, c/o Legal Section

I'm not agree in the determination #: 6455860-1 Docket # 1700900326 for the following reason.

When I tried to reopen this decision after I was released from the Middleton Jail on March 13, I
was told to open a new claim at Nashua NH unemployment office, although I never appeared to
the Appeals. I was on probation and not allowed to leave MA. From April 2017 to September
2017 I was in Dominican Republic, I was contacted by The Supreme Court by email, and I
summarized all information asked by mail, since that time I never heard about this case again.
From September 25, 2017 to March 13, 2019 I was in Jail.

After I met with H.R department and my supervisor Heather B., I was expecting to meet with my
boss "Michael" which never happened. I believe he was not interested in discussing my problem,
also they were blocking me from contacting any other manager taking away my email.

The harassment no was only base on calling me honey, co-worker was sand to place pink note on
my work station and in my computer desk when I was a Team-Leader (telling me that I'm gay),
a co-worker name Nicky she told me one day that the bar I visit is for gay, another co-worker
approach to me to tell me that the T-shirt I was wearing (used to be white when I first started
working at the company but now is black) I received this kind of racial comment many time. I
was called "mother fucker by the supervisor assistance, and bitch by a coworker when we were
at lunch. The company fired three African American blaming me for my complaint against them.
One of them was instructed to leave the package under the table, I found the package and
reported to Heather (receiving supervisor) he was terminated the next day. I complained about a
manager from Georgia, (he used to hold my shoulder and ask me, "are you ok" he did it three
consecutive times. I never called the H.R department to discuss the problem). The machine
where I used to work (as auto-bagger) was sabotaged many times, I believe the idea was I could
go to work at the receiving line so I could receive harassment from other employees. I although
was blocked from moving to another position and location (Chelsea MA), different time I
applied for the position and within a week the job description was changed or deleted from the
systems, but I did not see anybody hired.

The fight at Nashua Shelter, I believe it was product of the same problem at UPS. I decide to quit
the job because, all the harassment, the sabotage of the machine, the manager department no
interfering in my problem, I decide to avoid hurt someone or someone hurt me. The incarceration
stated in the decision on (January 19, 2017 through February 3, 2017).




                          This is a Service Document For Case: 226-2021-CV-00048
                                Hillsborough Superior Court Southern District
                                                                                                                                            File Date: 1/29/2021 2:03
                    Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   12 of 32
                                                                        Hillsborough Superior C                                                     urt c outhern Disti
                                                                                                                                                         ,'Ei1ed Docum,
                          fVew Hampshire                                                                                                              TE'~F~f

                          Employment                               APPEAL TRIBUNAL
 A          .d        AW, Security
                     N—                                              45 SOUTH FRUIT STREET
 wa"re worklng !e ksep /Vew fHampshtre work,ng-
                                                                             PO Box 2009                                            r   -_t1
                                                                                                                                           (r6 ` 4•l.L     kr r
                                                                  ConrcoRD, NH 03302-2009                                           W        11
                                                                                                                                              "



 226-2021-CV-00048                                      APPEAL REQUEST
                                  For more information, see RSA 282-A:48; RSA 282-A:60; RSA 282-A:64; and RSA 282-A:95.


       CLAIMANTNAME:                         Inosencio Baez Samora                                         SS#: XXX-XX-         ~       I         ~


       REQUEST BY: ® Claimant OR ❑ Employer (1VAME):

       I APPEAL DETERMINATION OR DECISION                            1700900102                      ISSUED                02/27/2017
                                                              DTM ID, DOCKET, or EMP ACCT #                                 DATE ISSUED


       PROVIDE EVERY REASON WIIY YOU DISAGREE:*

      I'm not agree in the determination #: 6448309-1 Docket No. 1700900102 / 6455860-1 Docket # 1700900326. 1 try
      to reopen this decision since I was release from Jail on March 13, instead I was directed to open a new claim at
      Nashua NH Unemployment Office, although I never appeared to the Appeals hearing. The harassment not only
      was base on calling me "honey", they also used to place pink note on my work station and in my computer desk
      when I was a Team-Leader telling me that I'm gay. A co-worker name Nicky she told me that the bar I visit in
      Manchester is for gay, another co-worker approach to me to tell me that the T-shirt I was wearing (used to be
      white when I first started working at the company but now is black) I received this kind of racial comment many
      time. I was call "mother "fucker" by the supervisor assistance, and bitch by co-worker when we were at lunch.
      The company fired 3 Black American blaming me for my complain against them (which is not true). One of them
      was instructed to left package under the table, I found the package and reported to Heather, he was terminated
      next day. I complain about a manager from Georgia, (he used to hold my shoulder and ask me, "are you ok" he
      did it for 3 consecutive times. I never was call to H.R department to discuss the problem) The machine I used for
      work, it was sabotage many time, I believe the idea was I could go work at the receiving line so I could receive
      harassment from other co-worker. I although was block from moving to another position and location (Chelsea
      MA), different time I applied for position and within a week the job description was change or delete from the
      systems, but I did not see nobody hired.

       IF IT IS MORE THAN 14 DAYS AFTER THE DATE ISSUED, GIVE THE REASON WIIY THE REQUEST IS FILED LATE:*
      At Middleton Jail I meet with most of the people who was paid to fallow me. (The gang's group "Trinitario" Dominican)
      and (The gangs group "Los Discipulos" Puerto Rican). Some of them told me that they didn't know why they fallow me,
      they just got paid to harass me. I was hired to help the company to read employee mind, to select the best employee.
      I was harass by co-worker because: (I have a spirit that take possession of ine when I'm angry, and won't remember
      anything next day), I would tell manager how to do a better job in the company, and who deserve each position. I was
      treated with different personality. 1(A Puerto Rican, gay ex-military) 2(A thief, drug addict and computer jacker).
                                     * IF MORE SPACE IS NEEDED, USE THE BACK OR ADDITIONAL PAPER.

      DO YOU NEED AN INTERPRETER (LIMITED ENGLISH PROFICIENCY OR HEARING-IMPAIRED)?                                            ® No                   ❑ Yes
       IF "YES", WHAT IS YOUR PREFERRED LANGUAGE?
         CI.AIMANT: I know I need to continue to file claims for each week of unemployment during the appeal process.
                 If I win my appeal, I know that I may only be paid benefits for weeks that are filed timely.

                                                                              09/27/2019                              603-324-9160
                           SIGNATURE                                                DATE                                  TELEPHONE NUMBER



                 NAME (IF NOT THE CLAIMANT)                         JOB TITLE (IF NOT THE CLAIMANT)

       OFFICE
           USE:
                            Received by                        Office                       Date

 NHES is a proud member of America's Workforce Network and NH Works. NHES is an Equal Opportunity Employer and complies with the
Americans with Disabilities Act. Auxiliary Aids and Services are auaiiable on request of individuals with disabilities. NHES 0093 R-o5/2014 gbi

Telephone (603) 223-6140           Fax (603) 223-6141           TDD/TTYAccess: Relay 1-800-735-2964                       Web site: www.nhes.nh gou
                                            This is a Service Document For Case: 226-2021-CV-00048                    NI-IES 0093 R-07/2014 gbi
                                                  Hillsborough Superior Court Southern District
                       Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   13 of 32 File Date: 1/29/2021 2:03
                                                                           Hillsborough Superior Court Southern Disti
                                  NEW HAMPSHIRE EMPLOYMENT SECURITY                                   E-Filed Documi



                                               APPEAL TRIBUNAL DECISION                                                          226-2021-CV-00048

  JFS-86969

   ClaimanPs Name                                                                                             Social Security Number
   INOSENCIO BAEZ SAMORA                                                                                      **"'-**-3440
                                                                                                              Date Issued:
                                                                                                              02/27/20'17
                                                                                                              Appeal Tribunal:

                                                                                                              APPEALS - APPEAL TRIBUNAL
                                                                                                              45 SOUTH FRUIT STREET
                    INOSENCIO BAEZ SAMORA                                                                     PO. BOX 2009
                    PO BOX 825                                                                                CONCORD NH 03302-2009
                    LYNN MA 01903-0925
                                                                                                              Phone: .(603) 223-6140
                                                                                                              Fax:   (603) 223-6141

  APPELLANT:
  Claimant

  DOCKET NUMBER(S):
  1700900102

  INTERESTED PARTIES:
  Inosencio Baez Samora
  UPS SuDDIv Chain Solutions. Inc.

  CASE HISTORY:
  Determination #: 6448309-1
  C2uit-Harassment DENIED
  Appealed by: Claimant

  Benefits denied. Claimant appealed.

 More than one appeal was filed. The department consolidated the hearings for efficiency. This decision also
 addresses:
 Deterrnination #: 6455860-1
 Availability-In Jail/Legal Detention DENIED
 Appealed by: Claimant
 Docket # 1700900326
 .APPEARANCES:
  The claimant appeared.                                                                                                                             ~h
                                                                                                                                                          ~aC
                                                                                                                                                     -    C
 Jessica Swanson, human resources supervisor, and Abbey Spencer, human resources supervisor, appeared on
 behalf of UPS Supply Chain Solutions, Inc.                                                                                                          ~
 EXHIBIT(S):                                                                                                                                         -
 Claimant Exhibit # 1, Emails                                                                                                                        _
 ISSUE(S) OF LAW:                                                                                                                                    ~
— RSA 282-A: 32, 1(a), whether ttie claimant left work without good cause attributable to the employer.                                              ~
 RSA 282-A: 31, 1(c), whether the claimant was available f.or work.                                                                                  =
                                 Si usted no puede leer esto, Ilame por favor a r-800-266-2252 para una traduccion.

 DSN: 001022                                       THIS SPACE FOR OFFICIAL USE ONLY                                               PSN: 001022
 Page 1 of 4                                              ID: 000000019588025                                                     NOTICE: JI57N1
                                             This is a Service Document For Case: 226-2021-CV-00048
                                                   Hillsborough Superior Court Southern District
               Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 14 of 32
  FINDINGS OF FACT:
     The claimant began working for UPS Supply Chain Solutions, Inc., the employer, in June 2015. At the time of his
     separation, he was a full-time auto bagger earning $13.67 per hour.

  The claimant cited numerous concerns with coworkers and his supervisors over the course of his employment. He
  felt that some of the employees and supenrisors did not want him working there. He sent multiple emails to the
  manager with his complaints. He also sent emails to various human resources representatives.

  On June 20, 2016, Ms. Spencer, and another human resources representative, met with the claimant regarding the
  concerns he had detailed in his emails. They reviewed the concerns with him. They noted that many of his concerns
  were not work-related, and advised him that they could not do anything about those. They assured him that they
  would address the concems that were work related.

  Ms. Spencer and the other hurnan resources representative also talked to the claimant about how some of the
  behaviors he found concerning were a matter of interpretation. They advised him that the employer had an open
                                                                                                                door
  policy, and to come to them, or any manager with whom he felt comfortable, with any further concerns.

 Subsequent to this meeting, the claimant sent an email reporting that two coworkers had called him "Honey."
                                                                                                             The
 employer spoke to the employees, and told them not to call the claimant nicknames any more.

 The claimant felt that the issues with coworkers mocking him, copying his language and behaviors, and playing
 games with him continued. He sent multiple emails to the employer about varied issues, many unrelated
                                                                                                         to work, or
 to the claimant. He did not ask to meet with human resources again. He did not think that anything had
                                                                                                        changed
 after the meeting.

 The claimant sent the manager an email asking to speak to him regarding a future decision. The manager did
                                                                                                                 not
 reply, nor did he meet with the claimant. He told the claimant in person that he had been busy, but had
                                                                                                          seen. his
 email. Shortly thereafter, the claimant noticed that he was not able to get into his email. He questioned the
                                                                                                               employer,
 who advised him that they had taken email access away for employees in the warehouse who did not
                                                                                                         need such
 access for their job. The claimant was one such employee.

 The claimant last worked for the employer on October 20, 2016. He was scheduled to be off on October 21,
                                                                                                               2016.
 He was staying in a shelter in Nashua, New Hampshire. While at the shelter, he got into a physical fight with
                                                                                                               an
 individual who was drunk.

 He decided that he was not going to go back to work because of the harassment he felt he from his coworkers.
                                                                                                                   He
 was afraid that he would get into a physical fight at work. He sent the employer a letter stating he was quitting
 because of harassment, and returned his badge with the letter.

 The claimant was incarcerated from January 19, 2017 through February 3, 2017. He was not available for work
 during this time.
 CONCLUSION(S) OF LAW:
~-
 Leaving work without good cause is disqualifying. For a quit to be for good cause, it must be work-relate
                                                                                                           d and
 reasonable under the totality of the circumstances. RSA 282-A: 32, 1(a), 503.01 (a).

In this case, the claimant left work over perceived harassment from coworkers and supervisors. He
concerns to human resources, and was told to bring further concerns to any manager or human resources.
                                                                                                       brought his                     ~    a
                                                                                                                He did
not do so. In failing to bring any additional or continued concerns to the employer's attention, he precluded
                                                                                                               the
employer from addressing those concerns. He continued to work until October 20, 2016. He opted not
                                                                                                           to return after
getting into a physical altercation outside of work because he was afraid he might have a physical altercation
                                                                                                                                       ~
as well.
                                                                                                                 at work               ~
                                                                                                                                       -
His reasons for leaving are connected to his work, namely the perceived harassment. The conditions
                                                                                                   that have been
described are nothing more than normal workplace unpleasantness that employees are routinely expected
                                                                                                                                       ~
                                                                                                        to endure.                     ~
The Chairman thus concludes that the claimant left work without good cause attributable to the employer.
                                                                                                                                       ~

                                 Si usted no puede leer esto, llame por favor a 1-500-266-2252 para una traduccion.
                                                                                                                                       ~
                                                                                                                                       .~
DSN: 001022                                        THIS SPACE FOR OFFICIAL USE ONLY
Page 2 of 4                                                                                                           PSN: 001022
                                                          ID: 000000019588025                                         NOTICE: J157N7
                     Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 15 of 32
Availability forwork is an eligibility requirement for receiving unemployment compensation benefits. RSA 282-A: 31, 1
(c).
The claimant was incarcerated from January 19, 2017 through February 3, 2017. He was not available to work during
that period. The Chairman concludes that the claimant does not meet the availability requirements for the weeks
ending January 22, 2017 through February 4, 2017.
DECISION:
As it pertains to the claimant's separation, the Chairman modifies the Certifying Officer's determination dated January
13, 2017. The. Chairman denies benefits from October 20, 2016 and until the claimant has worked and earned wages
in employment in each of five weeks of at least 20% more than his weekly benefit rate.

As it pertains to the claimant's availability, the Chairman affirms the Certifying Officer's determination dated February
8, 2017, and separately denies benefits for the. weeks ending January 22, 2017 through February 4, 2017.
REMAND:
The record discloses that Symmetry Medical Manufacturing, Inc. reported wages for the claimant in the fourth quarter
of 2016. This employer is not listed as part of the claimant's employment history for 2016. The file is remanded to
contact the claimant and Symmetry Medical Manufacturing, Inc. to determirie whether the claimant worked for this
employer in the fourth quarter of 2016, to add this employer to the claimant's employment history and 'further
processing, if necessary. The BAU is to issue additional determinations, as necessary.
DECISION OF THE APPEALS TRIBUNAL: Chairman Heather Bonner
Hearing Method: By phone            Hearing Date: 02/22/2017                            Hearing Location: Nashua Local Office


          IF YOU WISH TO APPEAL THIS DECISION, SEE THE NEXT PAGE FOR YOUR APPEAL RIGHTS.
          THIS DECISION IS FINAL UNLESS AMENDED BY THE CHAIRMAN OR APPEALED IN WRITING.
       AN APPEAL IS TIMELY IF IT IS 'RECEIVED IN THE DEPARTMENT OR POSTMARKED NO LATER THAN:
                                                  03/13/2017




                                Si usted no puede leer esto, Ilame por favor a 1-8o0_26s.2252 para una traducciori.

DSN: 001022                                        THIS SPACE FOR OFFICIAL.USE ONLY                                   PSN: 001022
Page 3 of 4                                               ID: 000000019586025                                         NOTICE: JI57N1
                Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 16 of 32
    THIS DECISION IS FINAL UNLESS APPEALED IN WRITING OR AiiAENDED BY THE CHAIRMAN.

   AN APPEAL IS TIMELY IF IT IS RECEIVED IN THIS DEPARTMENT OR POSTMARKED BY:
                                      03/13/20.17. °

APPEAL RIGHTS:.An Interested Party adversely affected by this Decision may request the Commissioner
reopen the Decision due to fraud, mistake, or newly-discovered evidence. The Unemployment
Compensation Law, as provided in RSA 282-A:60, requires a written request that includes the facts or
arguments that are the basis for the request. The request should be addressed to: C'ommissioner, NH
Employment Security, c/o Legal Section, 45 South Fruit Street, Concord, NH 03301-4857. Please
include your name, the docket number, and the last four digits of the claimant's Social Security number.

A reopen request is timely if postmarked or received by the Department within 14 calendar days from the
date the Decision was issued. If the 14th day is a Saturd'ay, Sunday or legal holiday, the deadline above
was extended to the next work day.

If the reopen request is filed .after this deadline, include the reason(s) for the delay, as the Commissioner
may extend this limit if sufficient grounds exist to justify or excuse a filing delay.

   After all appeal levels have been exhausted, RSA 282-A:29 allows the Commissioner, with
    the approval of the Aftorney General's Office, to forgive an individual of an overpayment of
   benefits under certain conditions. You may request forgiveness of the overpayment debt by
    writing to the Deputy Commissioner, 45 South Fruit Street, Concord, NH 03301. Your
                 request must explain why you believe this debt should be forgiven.

                                 PROTECTION OF RIGHTS AND BENEFITS

Waiver of Rights Void: Any agreement by an individual to waive, release, or commute his rights to
benefits or any other rights under this chapter shall be void. See RSA 282-A:157.
Litnitation of Fees: No individuai claiming benefits shall be charged fees of any kind in any proceeding
under this chapter by the commissioner of the department of employment security, or by his representative
or by any court or by any officer thereof. Any individual claiming benefits before the commissioner or his
representative may be represented by counsel or other duly authorized agent; but no such counsel or
agent shall either charge or receive for such services more than an arnount approved by the commissioner.
Any person who violates any provision of this section shall be guilty of a misdemeanor. See RSA 282-
A:158.
No Assignment or Attachment of Benefits: Any assignment, pledge, or encumbrance of any right to
benefits, which are or may become due or payable under this chapter shall be void. Such rights to benefits
shail be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the                                  -  C
collection of debt or taxes. Benefits received by any individual, so long as they are not mingled with other                       =c
funds .of the recipient, shall be exempt from any reme.dy whatsoever for the collection of all debts except                        -  C
debts incurred for necessaries furnished to such individual or his spouse or dependents during the time                            =~
when such individual was unemployed. Any waiver of any exemption provided for in this section shall be                             =
void except for child support obligations as provided in RSA 282-A:31. See RSA 282-A:159.                                          --
Prohibition Against Discrimination: No person shall discriminate in any way against another person                                 -
because of his appearance or intended appearance as a witness or party, or for giving or furnishing
information in connection with any pr.oceeding under this chapter or an appeal therefrom. Any person who                           =
violates any provision of this section shall be subject to the penalties provided in RSA 282-A:161-168. See                        =
RSA 282-A:160.


                             Si usted no puede leer esto, Ilame por favor a 1-&oo-26s-22s2 para una treduccion.                    =

DSN: 001022                                    THIS SPACE FOR OFFICIAL USE ONLY                                   PSN: 001022
Page 4 of 4                                           ID: 000000019588025                                         NOTICE: JI57N1
                      Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 17 of 32
                                  NEW HAMPSHIRE EMPLOYMENT SECURITY

                                           APPEAL TRIBUNAL DECISION(S)

   ClaimanYs Name                                                                                             Social Security Number
   INOSENCIO BAEZ SAMORA                                                                                      **"'-**-3440
                                                                                                              Date Issued:
                                                                                                              04/26/2019
                                                                                                              Appeal Tribunal:

                                                                                                             APPEALS - APPEAL TRIBUNAL
                                                                                                             45 SOUTH FRUIT STREET
                    INOSENCIO BAEZ SAMORA                                                                    PO BOX 2009
                    PO BOX 2091                                                                              CONCORD NH 03302-2009
                    LYNN MA 01901
                                                                                                             Phonet (603) 223-6140
                                                                                                             Fax:   (603) 223-6141
  Employer Name                                                            UT Account Number

 APPELLANT:
 Claimant

 DOC.KET NUMBER(S):
 1900900740

 INTERESTED PARTIES:
 Original Determination: INOSENCIO BAEZ SAMORA, UPS SUPPLY CHAIN SOLUTIONS INC
CASE HISTORY:
Determination #: 6627967-1
Monetary - UI-Monetarily Ineligible DENIED
Appealed by: Claimant
APPEARANCES:
None. The Department duly notified the claimant the date and(time of the telephone hearirig. The claimant did riot
provide a telephone contact number ot request a postponement.
EXHIBIT(S):
None.
ISSUE(S) OF LAW:                                                                                                                                  =       ~
None.                                                                                                                                             ..~~ ~
                                                                                                                                                          ~
FINDINGS OF FACT:                                                                                                                                         ~
The claimant, the appellant, was not available at the contact number he provided for the Appeal Hearirig of April 25,
                                                                                                                                                  ~
2019 at 9:45 AM. He did not request a postponement in advance of the hearing.
                                                                                                                                                  ~
CONCLUSION(S) OF LAW:                                                                                                                             -
The record does not disclose an. error, therefore, the Appeal Tribunal Chairman dismisses the claimant's appeal of
                                                                                                                                                  ~
April 9, 2019, per RSA 282-A: 58 and Emp 207.21.
                                                                                                                                                  ~
DECISION:                                                                                                                                         _
This D.o.cument includes 1 separate decision(s).
                                                                                                                                                  ~
                                                                                                                                                  ~..~~
                               Si usted no puede leer esto, Ilame por favor a 1-800-266-2252 para una traducclon.
                                                                                                                                                  =
DSN: 000890                                      THIS SPACE FOR OFFICIAL USE ONLY
Page 1 of 3                                                                                                                      PSN: 000890
                                                        ID: 000000021348134                                                      NOTICE: JI57N1
                         Case 1:21-cv-00596-PB Document pr                 1-1 Filed 19., 07/12/21 Page 18 of 32
                                                    in atio n is su ed on A il.8, 20
                                   Officer's determ
                    the Certifying                                               Croce
Chairman af fir m s
                                         IB  U N A L : C  h airman Kevin
   IO N O F    T H  E  APPEALS TR                                                 g Lo ca tio n: Conway Local
                                                                                                              Oifice
CIS                                                       2019
                                                                          Hea rin
                                               04/25/
                    one          Hearing Date:
3ring Method: By ph                                                                            EAL RIGHTS
                                                                                                              .
                                                                    X T P A G E F O R YOUR APP    W R IT IN G .
                                                   N, SEE THE
                                                                NE                     PPEALED IN
                            P P E A L THIS DECISIO       B Y T H E C H AIRMAN OR A RKED NO LATER THAN:
                          A                   E        D                                A
                                                        NT OR POSTM
                        O
                HT
       IF YOU WIS                  LESS AMEND
         D EC IS IO N IS FINAL UN EIVED IN THE DEPARTME
    TH1S                    IT IS REC
             IS TIMELY IF                    05/1012019
 AN APPEAL




                                                                                                                                  ion.
                                                                                                                  para una traducc
                                                                                    r favor a   1-800-26fi-2252
                                                           ede leer esto, llafne po                                                      PSN: 000890
                                          Si usted no pu                                                                                              N1
                                                                                                                                         NOTtCE: J157
                                                                                           USE ONLY
                                                                          FOR OFFIClAL 4
                                                              THIS SPACE         02 13 48 13
                                                                      tD: 000000
          DSN: 000890
          Page 2 of 3
            p
              .
                     Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 19 of 32
           THIS DECISION IS FINAL UN
                                     LESS APPEALED IN WRITING
                                                              OR AMENDED BY THE CH
                                                                                     AIRNiAN.
          AN APPEAL IS TIMELY IF
                                   IT IS RECEIVED IN THIS
                                                           DEPARTMENT OR POST
                                               05/10/2019.                      MARKED BY:
      APPEAL RIGHTS: An Intere
                                     sted Party adversely affected by
      reopen the Decision due to fra                                       this Decision may request the
                                       ud, mistake, or newly-discove
                                                                        red evidence. The Unemplo
                                                                                                           Commissioner
      Compensation Law, as provid                                                                      yment
                                      ed in RSA 282-A:60, requires a
      arguments that are the basis for                                     written request that includes the
                                          the request. The request should                                    facts
     Emptoyment Security, c/o Le
                                        gal Section, 45 South Fruit            be addressed to: Commission or
                                                                       Street, Concord, NH 03301-               er, NH
     include your name, the docket                                                                     4857. Please
                                       number, and the last four dig
                                                                      its of the claimarit's Social Se
                                                                                                       curity number.
    A reopen request is timely if pos
                                         tmarked or received by the De
    date the Decision was issue                                            partment within 14 calendar
                                     d. If the 14th day is a Saturday                                    days from the
    was extended to the next work                                        , Sunday or legaf holiday, the
                                       day.                                                              deadline above
    If the reopen request is filed aft
                                       er this deadline, include the rea
    may extend this limit if sufficient                                   son(s) for the delay, as the Co
                                        grounds exist to justify or exc                                   mmissioner
                                                                        use a filing delay.
        After all appeal levels have
                                      been exhausted, RSA 282-A
        the approval of the Attorney                                  :29 al{ows the Commissioner,
                                       G.eneral's Office, to forgive an                              with
       benefits under certain cond                                       individual of an overpayment
                                    itions. You may request for                                         of
        writing to the Deputy Comm                                 giveness of the overpayme
                                        issioner, 45 South Fruit Str                            nt debt by
                     request must, explain why yo                       eet, Concord, NH 03301.
                                                   u believe this debt should                       Your
                                                                                 be forgiven.

                                       PROTECTION OF RIGHTS AN
                                                                                           D BENEFITS
   Waiver of Rights Void: Any
                                    agreement by an individual to
   benefits or any other rights und                                   waive, release, or commute his
                                      er this chapter shall be void. Se                                   rights to
                                                                           e RSA 282-A:157.
   Limitation of Fees: No individ
                                      ual claiming benefits shall be cha
   under this chapter by the com                                            rged fees of any kind in any pro
                                    missioner, of the department of                                            ceeding
  or by any court or by .any off                                       employment security, or by his
                                 icer thereof. Any individual cla                                         representative
  representative may be repres                                      iming benefits before the com
                                   ented by counsel or other duly                                    missio
  agent shall either charge or rec                                    authorized agent; but no such cou ner or his
                                     eive for such services more tha                                         nsel or
  Any person who violates any                                            n
                                   provision of this section shall be an amount approved by the commissioner.
  A:158.                                                                guiity of a misdemeanor. See
                                                                                                          RSA 282-
  No Assignment or Attachrnent
  benefits, which are or may bec of Benefits: Any assignment, pledge, or encumbrance of any
                                    ome                                                                       right to
 shall be exempt from levy, execut due or payable under this chapter shall be void. Such rights
 collection of debt or taxes. Be
                                       ion , atta chm ent, or any other                                       to benefits
                                  nefits received by any individual remedy whatsoever provided for the                                   -~
 funds of the recipient, shall be                                     , so long as they are not mingle
                                   exempt from any remedy whats                                           d with other                   =C
 debts incurred for necessaries                                        oever for the collection of all de
                                   furnished to such individual or                                         bts except                    =C
 when such individual was une                                         his
                                  mployed. Any waiver of any exe spouse or dependents during. the time
 void except for child support obl                                    mption provided for in this sec
                                    igations as provided in RSA                                         tion shall be                „=
                                                                    282-A:31. S'ee RSA 282A:159
 Prohibition Against Discrim                                                                          .
                                  ination: No person shall discri                                                                    ._.
because of his appearance or                                         minate in any way against anothe
                                  intended appearance as a wit                                             r person                  ..
                                                                                                                                     '-
information in connection wit                                       ness or party, or for giving or fur
                               h any proceeding under this                                              nishing                      ~
violates any provision of this                                   chapter or an appeal therefrom
                               section shall be subject to the                                    : Any person who                   ~
RSA 282-A:160.                                                     penalties provided in RSA 282
                                                                                                    -A:161-168. See
                                                                                                                                     -

                               Si usted no puede leer esto
                                                          , Ilame por favor a 1-ao0-2s8-
                                                                                        2252 para una traducciori
)SN: 000890
'age 3 of 3                                     THIS SPACE FOR OFFlC1A
                                                                        L USE ONLY
                                                       It): 000000021348134                                         PSN: 000890
                                                                                                                    NOTICE: J157N1
             e•o              Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 20 of 32
                   ~                     NEW HAMPSHIRE EMPLOYMENT SECURITY
             ~         s


       °+.
                                                 APPEAL TRIBUNAL DECISION(S)
     JFS-86969                                                  ~         r16 ® t/ a
                                                                     iz
       Claimant's Name                                                                                             Social Security Number
       INOSEN.CIO BAEZ SAMORA                                                                                      "'*'`-*"-3440
                                                                                                                   Date Issued:
                                                                                                                   05/08/2019
                                                                                                                   Appeal Tribunal:

                                                                                                                   APPEALS - APPEAL TRIBUNAL
                                                                                                                   45 SOUTH FRUIT STREET
                           INOSENCIO BAEZ SAMORA                                                                   PO BOX 2009
                           PO BOX 2091                                                                             CONCORD NH 03302-2009
                           LYNN MA 01901
                                                                                                                   Phone: (603) 223-6140
                                                                                                                   Fax:   (603) 223-6141
      Employer Narne                                                            UT Account

     APPELLANT:
     Clairnant

     DOCKET NUMBER(S):
     1900900799

    INTERESTED PARTIES:
    Inosencio Baez Samora
    UPS Supply Chain Solutions, Inc.
    CASE HISTORY:
    Determination #: 6629891-1                                                                                            1- .7 q~`3
    Monetary - UI-Monetarily Ineligible DENIED                                                                                                 -1 -,S-°1s~
    Appealed by: Claimant
, APPEARANCES:
    The claimant appeared.

    Although duly notified of the date and time of the hearing, UPS Supply Chain Solutions, Inc. did not return the
    requested contact information in order to participate, nor did they request a postponement.
    EXHIBIT(S):
    None
    ISSUE(S) OF LAW:
    RSA 282-A: 25, whether the claimant earned sufficient annual earnings in the base period to establish a claim for
    benefits, whether the claimant has annual earnings of at least $1,400.00 in each of two calendar quarters in the base
    period.
    FINDINGS OF FACT:
I
    The claimant filed an initial claim benefits effective April 14, 2019.

    The clalmant was lncarcerated all of 2018 unt11 March 13, 2019. He d1d not have any employment In 2018, nor has he
    worked since his refease on March 13, 2019.


                                     Si usted no puede leer esto, Ilame por favor a 1-800-2s6-2252 para una.lraduccion.

    DSN: 000933                                        THIS SPACE FOR OFFICIAL USE ONLY                                               PSN: 000933
    Page 1 of 3                                               ID: 000000021376357                                                     NOTICE: J157N1
         •4 .
f               Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 21 of 32
     CONCLUSION(S) OF LAW:
    To establish a monetary eligibility fbr benefits, a claimant must have at least $1,400.00 i,n annual earnings in two
    separate calendar quarters in the base period, and at least $2,800.00 in annual eamings in the base
                                                                                                            period. See
    RSA 282-A: 25.

    RSA 282-A: 2, 1 defines the base period as the first four of the five most recent completed calendar quarters.
                                                                                                                   In this
    instance, that would be the period of January 1, 2018 through December 31, 2018.

    The claimant does ndt have any earnings during the primary base period. Therefore, he does not meet
                                                                                                        the monetary
    requirements for a claim based on the primary base period.

    RSA 282-A: 2, II defines the altemate based period as the last four completed calendar quarters immediately
    precedirig the effective date of the claim. In this instance, that would be from April 1, 2018 fhrough
                                                                                                           March 31, 2019.
    The claimant does not have any earnings during the alternate base period. Therefore, he does not meet
                                                                                                          the
    monetary requirements for a claim based on the alternate base period.

    Therefore, the Chairman concludes that the claimant lacks sufficient quarterly earnings to establish monetary
    eligibility.
    DECISION:
    This Document includes 1 separate decision(s).

    The Chairman affirms the determination of the Certifying Officer dated April 17, 2019. The claimant does
                                                                                                                  not have
    wages in employment in two separate cafendar quarters in excess of $1,400.00 during either the primary
                                                                                                                  or altemate
    base period of his claim. Therefore, he lacks sufficient quarterly earnings to establish a claim for benefits
                                                                                                                  effective
    April 1.4, 2019.
    DECISION OF THE APPEALS TRIBUNAL: Chairman Heather Wiggins

 Hearing Method: By phone               Hearing Date: 05/07/2019                            Hearing Location: Nashua Local Office

          IF YOU WISH TO APPEAL THIS DECISION, SEE THE NEXT PAGE FOR YOUR APPEAL RIGHTS.
          THIS DECiSION IS FINAL UNLESS AMENDED BY THE CHAIRMAN OR APPEALED IN WRITING.
       AN APPEAL IS TIMELY IF IT IS RECEIVED IN THE DEPARTMENT OR POSTMARKED NO LATER
                                                                                      THAN:
                                                 05/22/2019




                                   Si usted no puede leer esto, Ilame por favor a 1-Bo0-266-2252 para una traduccion.

DSN: 000933                                          THIS SPACE FOR OFFICIAL USE ONLY
Page 2 of 3                                                                                                             PSN: 000933
                                                            ID: 000000021376357                                         NOTICE: J157N1
                   Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 22 of 32
  n     THIS DECISION IS FINAL UNLESS APPEALED IN
                                                  WRITING OR AMENDED BY THE CHAIRM
                                                                                                                                      AN.
       AN APPEAL IS TIMELY IF IT IS RECEIVED IN
                                                                       THIS DEPARTMENT OR POSTMARKE
                                                                                                    D BY:
                                                                05/22/2019.
    APPEAL RIGHTS: An Interested Party adversely
                                                       affected by this Decision may request the Com
   reopen the Decision due to fraud, mistake, or newly-.di                                               missioner
                                                           scovered evidence. The Unemployment
   Compensation Law, as provided in RSA 282A:60
                                                      , requires a written request that includes the facts
   arguments that are the basis for the request. The                                                         or
                                                       request should be addressed to: Commissione
   Employment Security, c/o Legal Section, 45                                                              r, NH
                                                   South Fruit Street, Concord, NH 03301-4857.
   include your name, the docket number, and the last                                                   Please
                                                         four digits of the claimant's Social Security num
                                                                                                             ber.
   A reopen request is timely if postmarked or rece
                                                    ived by the Department within 14 calendar days
   date the Decision was issued. If the 14th day                                                         from the
                                                   is a Saturday, Sunday or legal holiday, the deadline
   was extended to the next work day.                                                                         above

   If the reopen request is filed after this deadline,
                                                       include the reason(s) for the delay, as the Com
   may extend this limit if sufficient grounds exist to justi                                          missioner
                                                              fy or excuse a filing delay.

       After all appeal levels have been exhausted,
                                                     RSA 282-A:29 allows the Commissioner, with
       the approval of the Attorney General's Offic
                                                    e, to forgive an individual of an overpayment
      benefits under certain conditions. You may                                                  of
                                                   request forgiveness of the overpayment debt
       writing to the Deputy Commissioner, 45                                                     by
                                                 South Fruit Street, Concord, NH 03301. You
                    request must explain why you believe this debt should be forgiven             r
                                                                                                                       .
                                     PROTECTION OF RIGHTS AND BENEFITS
  Waiver of Rights Void: Any agreement by an
                                                   individual to waive, release, or commute his right
  benefits or any other rights under this chapter                                                      s to
                                                  shall be void. See RSA 282-A:157.
 Limitation of Fees: No individual claiming bene
                                                     fits shall be charged fees of any kind in any proceedi
 under this chapter by the commissioner of the                                                               ng
                                                  department of employment security, or by his repre
 or by any court or by any officer thereof. Any                                                         sent  ative
                                                 individual claiming benefits before the commiss
 representative may be represented by counsel                                                      ioner or his
                                                   or other duly authorized agent; but no such coun
 agent shall either charge or receive for such s.erv                                                  sel or
                                                     ices more than an amount approved by the commiss
 Any person who violates any provision of this                                                               ioner.
                                                 section shail be guilty of a misdemeanor. See
 A:158.                                                                                           RSA 282-
 No Assignment or Attachment of Benefits
                                                  : Any assignment, pledge, or encumbrance of
 benefits, which are or may become due or paya                                                     any right to
                                                     ble under this chapter.shall be void. Such rights
 shall be exempt from levy, execution, attachme                                                         to benefits
                                                    nt, or any other remedy whatsoever provided for the
 collection of debt or taxes. Benefits received
                                                  by any individual, so long as they are not mingled with othe                              -~
 funds of the recipient, shall be exempt from
                                                 any remedy whatsoever for the collection of all debt            r                          ~= n
 debts incurred for necessaries fumished to
                                                such individual or his spouse or dependents durin
                                                                                                       s except                             =~
 when such individual was unemployed. Any                                                           g the time
                                                 waiver of any exemption provided for in this section
 void except for child support obligations as
                                                provided in RSA 282-A:31. See RSA 282-A:159.
                                                                                                        shall be                            ~
Prohibition Against biscrimination: No                                                                                                      _..
                                               person shall discriminate in any way against anot
because of his appearance or intended
                                           appearance as a witness or party, or for giving or
                                                                                                  her person                                -
information in conrtection with any proceedi
                                               ng under this chapter or an appeal therefrom.
                                                                                               furnishing                                   -
violates any provision of th.is section shall                                                   Any person who
                                              be subject to the penalties. provided in RSA 282-A:16                                         --
RSA 282-A:160.                                                                                       1-168. See                             =

                              Si usted no puede leer esto, Ilame por favor
                                                                             a 1-804-266-2252 para una traduccion.
DSN: 000933
Page 3 of 3                                    THIS SPACE FOR OFFICIAL USE ONLY
                                                      ID: 000000021376357                                            PSN: 000933
                                                                                                                     NOTtCE: J157N1
                                                                                             File Date: 1/29/2021 2:03
                        Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   23 of 32
                                                                            Hillsborougn superior courtE
   `pT ~                           NEW HAMPSHIRE EMPLOYMENT SECURITY                                      FuedDocDum~
                19
~~~A -~.-.-_ 9~•~                         APPEAL TRIBUNAL DECISION(S)
                                                                                                                            226-2021-CV-00048
JFS-86969

 Claimant's Name                                                                                             Social Security Number
 INOSENCIO BAEZ SAMORA                                                                                       ***-**-3440
                                                                                                             Date Issued:
                                                                                                             04/26/2019
                                                                                                             Appeal Tribunal:

                                                                                                             APPEALS - APPEAL TRIBUNAL
                                                                                                             45 SOUTH FRUIT STREET
                     INOSENCIO BAEZ SAMORA                                                                   PO BOX 2009
                     PO BOX 2091                                                                             CONCORD NH 03302-2009
                     LYNN MA 01901
                                                                                                             Phone: (603) 223-6140
                                                                                                             Fax:   (603) 223-6141
 Employer Name                                                             UT Account Number


APPELLANT:
Claimant

DOCKET NUMBER(S):
1900900740

INTERESTED PARTIES:
Original Determination: INOSENCIO BAEZ SAMORA, UPS SUPPLY CHAIN SOLUTIONS INC
CASE HISTORY:
Determination #: 6627967-1
Monetary - UI-Monetarily Ineligible DENIED
Appealed by: Claimant
APPEARANCES:
None. The Department duly notified the claimant the date and time of the telephone hearing. The claimant did not
provide a telephone contact number or request a postponement.
EXHIBIT(S):
None.
ISSUE(S) OF LAW:                                                                                                                                 =    ~~
None.                                                                                                                                                 Rc
FINDINGS OF FACT:                                                                                                                                _    ~
The claimant, the appellant, was not available at the contact number he provided for the Appeal Hearing of April 25,                             -•
2019 at 9:45 AM. He did not request a postponement in advance of the hearing.                                                                    ~
CONCLUSION(S) OF LAW:                                                                                                                            =
The record does not disclose an error, therefore, the Appeal Tribunal Chairman dismisses the claimant's appeal of                                =
April 9, 2019, per RSA 282-A: 58 and Emp 207.21.                                                                                                 ~
DECISION:
This Document includes 1 separate decision(s).                                                                                                   ~

                                 Si usted no puede leer esto, Ilame por favor a 1-800-266-2252 para una traduccion.

DSN: 000890                                        THIS SPACE FOR OFFICIAL USE ONLY                                             PSN: 000890
Page 1 of 3                                               ID: 000000021348134                                                   NOTICE: J157N1

                                           This is a Service Document For Case: 226-2021-CV-00048
                                                 Hillsborough Superior Court Southern District
                    Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 24 of 32
The Chairman affirms the Certifying Officer's determination issued on April 8, 2019.
DECISION OF THE APPEALS TRIBUNAL: Chairman Kevin Croce

Hearing Method: By phone            Hearing Date: 04/25/2019                           Hearing Location: Conway Local Office


      IF YOU WISH TO APPEAL THIS DECISION, SEE THE NEXT PAGE FOR YOUR APPEAL RIGHTS.
      THIS DECISION IS FINAL UNLESS AMENDED BY THE CHAIRMAN OR APPEALED IN WRITING.
   AN APPEAL IS TIMELY IF IT IS RECEIVED IN THE DEPARTMENT OR POSTMARKED NO LATER THAN:
                                                               05/10/2019




                                Si usted no puede leer esto, Ilame por favor a 1-9oo-2ss-2252 para una traduccion.

DSN: 000890                                       THIS SPACE FOR OFFICIAL USE ONLY                                   PSN: 000890
Page 2 of 3                                              ID: 000000021348134                                         NOTICE: J157N1
                   Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 25 of 32
   THIS DECISION IS FINAL UNLESS APPEALED IN WRITING OR AMENDED BY THE CHAIRMAN.

  AN APPEAL IS TIMELY IF IT IS RECEIVED' IN THIS DEPARTMENT OR POSTMARKED BY:
                                     05/10/2019.

APPEAL RIGHTS: An Interested Party adversely affected by this Decision may request the Commissioner
reopen the Decision due to fraud, mistake, or newly-discovered evidence. The Unemployment
Compensation Law, as provided in RSA 282-A:60, requires a written request that includes the facts or
arguments that are the basis for the request. The request should be addressed to: Commissioner, NH
Employment Security, c% Legal Section, 45 South Fruit Street, Concord, NH 03301-4857. Please
include your name, the docket number, and the last four digits of the claimant's Social Security number.

A reopen request is timely if postmarked or received by the Department within 14 calendar days from the
date the Decision was issued. If the 14th day is a Saturday, Sunday or legal holiday, the deadline above
was extended to the next work day.

If the reopen request is filed after this deadline, include the reason(s) for the delay, as the Commissioner
may extend this limit if sufficient grounds exist to justify or excuse a filing delay.


   After all appeal levels have been exhausted, RSA 282-A:29 allows the Commissioner, with
    the approval of the Attorney General's Office, to forgive an individual of an overpayment of
   benefits under certain conditions. You may request forgiveness of the overpayment debt by
    writing to the Deputy Commissioner, 45 South Fruit Street, Concord, NH 03301. Your
                 request must explain why you believe this debt should be forgiven.


                                  PROTECTION OF RIGHTS AND BENEFITS

Waiver of Rights Void: Any agreement by an individual to waive, release, or commute his rights to
benefits or any other rights under this chapter shall be void. See RSA 282-A:157.
Limitation of Fees: No individual claiming benefits shall be charged fees of any kind in any proceeding
under this chapter by the commissioner of the department of employment security, or by his representative
or by any court or by any officer thereof. Any individual claiming benefits before the commissioner or his
representative may be represented by counsel or other duly authorized agent; but no such counsel or
agent shall either charge or receive for such services more than an amount approved by the commissioner.
Any person who violates any provision of this section shall be guilty of a misdemeanor. See RSA 282-
A:158.
No Assignment or Attachment of Benefits: Any assignment, pledge, or encumbrance of any right to
benefits, which are or may become due or payable under this chapter shall be void. Such rights to benefits
shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the
collection of debt or taxes. Benefits received by any individual, so long as they are not mingled with other                         =  ~
funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except                            =~ ~
debts incurred for necessaries furnished to such individual or his spouse or dependents during the time
when such individual was unemployed. Any waiver of any exemption provided for in this section shall be                               =
void except for child support obligations as provided in RSA 282-A:31. See RSA 282-A:159.
Prohibition Against Discrimination: No person shall discriminate in any way against another person                                   -
because of his appearance or intended appearance as a witness or party, or for giving or furnishing                                  _
information in connection with any proceeding under this chapter or an appeal therefrom. Any person who                              =
violates any provision of this section shall be subject to the penalties provided in RSA 282-A:161-168. See                          =
RSA 282-A:160.                                                                                                                       ~

                               Si usted no puede leer esto, Ilame por favor a 1-9oo-2ss-2252 para una traduccion.

DSN: 000890                                      THIS SPACE FOR OFFICIAL USE ONLY                                   PSN: 000890
Page 3 of 3                                             ID: 000000021348134                                         NOTICE: J157N1
                                                                                             File Date: 1/29/2021 2:03
        Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   26 of 32
                                                            Hillsborough Superior Court Southern Disti
                                                                                                       E-Filed Docum,


                                                                                   226-2021-CV-00048
New Hampshire Merrimack Superior Court
5 Court St.
Concord NH 03301

Sr/Madam. Appointed Judge

       Your "Honor", I Inosencio Baez Samora, (Homeless) of General Delivery Nashua New
Hampshire, 03061. I want you please to consider accepting my case because the time when it
occurred. When I started my dispute in October 2016 against UPS-Scs Pratt & Whitney at 52
Pettengill Rd Londonderry NH, I was arrested in January 2017 and placed on GPS and not
allowed to leave Massachusetts State. I believe UPS managers will participate in my
imprisonment.

        I served 18 months jail from September 22, 2017 to March 13, 2019, between Middleton
MA and Lawrence C. A. C. (The Farm). Prisoner ID; BK#P1702997 ECSD MSA0714072. After
my return to Nashua I tried to reopen my unemployment claim to use the money to support
myself and paid child support. I had been constantly blocked by the Nashua unemployment
office pretending that I am someone else. For example: when looking at my record i found a
letter where my unemployment payment was approved while reading the letter a female
employee closed the computer screen saying "you shouldn't have been looking at that" (days
later all my letter and preview file were deleted). When I quit the job for harassment and
discrimination at UPS-Scs I contacted NH labor department via e-mail and I personal visit the
office of the NH Commissioner office in Concord to open a case against UPS-SCS I believe
nothing happened. My wage also was lower than other employees. I started making $12.00 p/h
while others were making $16.00 p/h in the same position. When I was named "Troubleshooter"
my wage was $14.00 p/h while another employee was making $20.00 p/h in the same position in
different UPS plants.

       I contacted NH Legal Service in 2019 asking to please help with UPS-Scs to pay my
compensation. I sent all the information they asked me to open the case, today is the day that I
haven't received an answer. (no one is answering my email either). I am looking for a remedy in
this matter, I am homeless and attending Southern New Hampshire University. This false
imprisonment had caused difficulty for me to find a job. My mother and daughter are
experiencing difficult moments in life.

Thank you for taking the time to read this letter.



Sincerely:



Inosencio Baez Samora



                          This is a Service Document For Case: 226-2021-CV-00048
                                Hillsborough Superior Court Southern District
                                                                                      File Date: 1/29/2021 2:03
                  Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   27 of 32
                                                                      Hillsborough Superior Court Southern Disti
                                                                                                              E-Filed Docum,
                               THE STATE OF NEW HAMPSHIRE
                                             JUDICIAL BRANCH
                                            http://www.courts.state.nh.us

COurt Name:           Hillsborough - Superior Court-Southern District

Case Name:             Inosencio Baez Samora v. UPS-scs
Case Number:           226-2021-CV-00048
    (if known)
                                    APPEARANCE/WITHDRAWAL
APPEARANCE
Type of appearance (Select One)
® Appearance                      ❑ Limited Appearance (Civil cases only)
If limited appearance, scope of representation:




Select One:
❑ As Counsel for:


 (Name)                               (Address)                                                   (Telephone Number)

 (Name)                               (Address)                                                   (Telephone Number)

 (Name)                               (Address)                                                   (Telephone Number)
® I will represent myself (self-representec)

WITHDRAWAL
As Counsel for
Type of Representation: (Select one)
❑ Appearance:
           ❑ Notice of withdrawal was sent to my client(s) on:                             at the following address:

         ❑ A motion to withdraw is being filed.
❑     Limited Appearance: (Select one)
         ❑ I am withdrawing my limited appearance as I have completed the terms of the limited
         representation.
         ❑ The terms of limited representation have not been completed. A motion to withdraw is being
         filed.




NHJB-2318-Se (07/01/2018)                                Pa ge 1 of 2
                                  This is a Service Document For Case: 226-2021-CV-00048
                                        Hillsborough Superior Court Southern District
             Case 1:21-cv-00596-PB
Case~Name: Inosencio                Document 1-1 Filed 07/12/21 Page 28 of 32
                     Baez Samora v. UPS-scs
Case Number:
APPEARANCENVITHDRAWAL                                                                              ~



For non e-filed cases:
I state that on this date I am ❑ mailing by U.S. mail, or ❑ Email (only when there is a prior agreement of the
parties to use this method), or ❑ hand delivering a copy of this document to:



Other party                                                        Other party's attorney

OR
For e-filed cases:
❑     I state that on this date I am sending a copy of this document as required by the rules of the court. I am
electronically sending this document through the court's electronic filing system to all attorneys and to all other
parties who have entered electronic service contacts (email addresses) in this case. I am mailing or hand-
delivering copies to all other interested parties.



Inosencio Baez Samora                                             /s/ Inosencio Baez Samora             1/29/21
Name of Filer                                                     Signature of Filer                        Date
                                                                   (603) 219-1029
Law Firm, if applicable           Bar ID # of attorney             Telephone
General Delivery                                                   ibzamora@outlook.com
Address                                                            E-mail
Nashua, NH 03061
City                           State         Zip code




NHJB-2318-Se (07/01/2018)                                Page 2 of 2
                                                                                                        File Date: 5/10/2021 5:09
                         Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page   29 of 32
                                                                             Hillsborough Superior Court Southern Disti
                                                                                                                  E-Filed Docum,
                                                                                                    ~
                                        THE STATE OF NEW HAMPSHIRE
                                                      JUDICIAL BRANCH
                                                    hftp://www.courts.state.nh.us

    Court Name:                 Hillsborough - Superior Court-Southern District

    CaSe Name:                  Inosencio Baez Samora v UPS-scs

    Case Number:                226-2021-Cv-00048
     (if known)
                                       MOTION FOR WAIVER OF FILING FEE

    I,   Inosencio Baez Samora                                                , hereby request that the Court
    waive the filing fee in this case as I do not have the financial ability to pay these fees at this time.

    I have completed a Statement of Assets and Liabilities which is being filed with this motion.

    In support of this motion, it is stated as follows:
    I am homeless attending to Southern NH University                        at the same time I am trying to find a
    job. I have a student loan of $43,000.00.                     Credit card debt of $8,000.00. Child Support

    of $100.00 monthly since I am unemployed.                     I had difficulty finding a job since I was
    release from jail.




    Wherefore, it is respectfully requested that this Court waive the filing fee in this case.

    Inosencio Baez Samora                                               /s/ Inosencio Baez Samora           5/10/21
    Name of Filer                                                       Signature of Filer                       Date
                                                                        (603) 233-5974
    Law Firm, if applicable                Bar ID # of attorney         Telephone
    General Delivery                                                    ibzamora@outlook.com
    Address                                                             E-mail
    Nashua, NH 03061
    City                                 State        Zip code




~
a




    NHJB-2311-Se (07/01/2018)              This is a Service DocurrWp6fGase: 226-2021-CV-00048
                                                 Hillsborough Superior Court Southern District
             Case 1:21-cv-00596-PB
CaseName: Inosencio                  Document 1-1 Filed 07/12/21 Page 30 of 32
                     Baez Samora v UPS-scs
Case Number: 226-2021-CV-00048                       •                  ,y
MOTION FOR WAIVER OF COURT FEES                                                                        ~'
FOR COURT USE ONLY

❑
X Motion Granted.                                              ❑ Motion Denied
❑   Motion granted, in part. Filing fee reduced, party to pay $




May 11, 2021
Date                                                                  Karen A. Gorham, Superior Court Administrator
                                                                                  May 11, 2021




                               Clerk's Notice of Decision
                               Document Sent to Parties
                               0 n 05/11 /2021




NHJB-2311-Se (07/01/2018)                        Page 2 of 2
          Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 31 of 32
                                 Merrimack County Sheriff's Office
                                              DAVIDA. CROFT
                                           333 Daniel Webster Hwy
                                            Boscawen, NH 03303
                                            Phone: 603-796-6600




UPS-SCS
10 FERRY ST 313
CONCORD, NH 03301




                                     AFFIDAVIT OF SERVICE




     MERRIMACK, SS                                                       6/     _/2021



    I, DEPUTY JENNIFER L BOUCHER, on this date at/U,5 l    a.m. p.m.,
summoned the within named defendant UPS-SCS as within comm     , by leaving
at the office of Registered Agent Corporation Service Company, 10 Ferry
Street, Suite 313, Concord, said County and State of New Hampshire, its
true and lawful agent for service of process under and by virtue of Chapter
293-A New Hampshire RSA, as amended, a true and attested copy of this
Summons and Complaint.


FEES

     Service             $25.00
     Postage               1.00
     Travel               15.00

TOTAL                    $41.00




                                                          -' DE~UTY JENNIFER L BOUCHER
                                                          rrim ck County Sheriff's Office
   A TRUE C®PY AT'rES'T:


    AgA                 7--, *. ~.

       DEPUTY BOUCHER
  Merrimack County SMeriffs Office
Case 1:21-cv-00596-PB Document 1-1 Filed 07/12/21 Page 32 of 32
